El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Consta inscrita en el Begistro de la Propiedad de San Juan una escritura de partición. El demandante trató de anular la escritura y la Corte de Distrito de San Juan dictó sentencia a su favor. La controversia principal gira sobre una cuestión de hecho.
El demandante era uno de los varios herederos habiendo declarado probado la corte inferior que nunca fué notificado de la petición que se hizo a la corte para el nombramiento de un contador-partidor; que tampoco se le notificó la vista de esa petición o el informe subsiguiente del contador y que-no se le dió oportunidad mediante copia de la petición o la' debida notificación para oponerse a la aprobación de la par-tición hecha por la corte.
La prueba mostraba que el demandante fué puesto en posesión por su padre de una parcela de- terreno compuesta de tres cuerdas y pico, situada en el barrio de “Seboruco,” de Santurce, colindando al norte con terrenos de la Sucesión Calderón, Agustín Llano, Francisco Latorre y Pedro Mocsó; al sur, y este, con la Sucesión de Félix Escalera, y al oeste con José Herrera; que en realidad de verdad estuvo pre-sente en una reunión familiar o de las partes en la cual de-bido a la negativa de una de sus hermanas fueron pospuestos los procedimientos de partición. Fuera de eso no hay prueba directa satisfactoria de la intervención del demandante en los procedimientos partieionales. La prueba suministrada por varios testigos sobre la cooperación del demandante es demasiado general y vaga para pesar en contra de su nega-tiva terminante, especialmente habiéndole dado crédito a su declaración la corte sentenciadora, y de los autos en conjunto *804nos inclinamos a dar crédito a sn testimonio. La parte de prueba más importante contra él era la notificación de la división actual hecha por un ingeniero que- no fué firmada por el demandante Modesto Escalera, sino por su hermano Mónico quien declaró que firmó a petición de Modesto por-que el segundo no sabía escribir. La prueba en el juicio, sin embargo, era terminante' de que Modesto sí sabía escribir, y en el conflicto entre las declaraciones de los dos hermanos la corte declaró probado, y creemos que correctamente, que había de creerse al demandante cuando dijo que no dió tal autorización a su hermano.
Los apelantes también indican que la escritura de parti-ción fué inscrita y que se pagaron las contribuciones sobre la parcela asignada a Modesto en dicha escritura. No ve-mos con claridad que estas contribuciones fueran pagadas por Modesto, pues él negó el hecho y dijo que pagó contri-buciones sobre la finca que ocupaba. Pero no hay nada que muestre que este hombre ya de edad intencionalmente pa-gara las contribuciones sobre alguna propiedad de la cual no estaba en posesión. Cualquier persona puede pagar con-tribuciones por otra y para alegar un impedimento (estop-pel) o algo semejante la prueba, circunstancial o directa debe ser más robusta. En cuanto a la inscripción de la escritura de partición no existe ninguna prueba de que el demandante tuviera alguna relación con la. inscripción y no hay en este caso cuestión alguna referente a terceros. Tal vez Modesto fué informado primitivamente, formal o informalmente, de los procedimientos de partición, pero desde el momento en que las partes se retiraron debido a las objeciones hechas por una hermana no existe prueba satisfactoria de ninguna intervención por parte de Modesto. Asimismo no hay nada en los autos que sugiera que él invoca un mero y simple de-recho debido a alguna informalidad ocurrida en el otorga-miento de la escritura. Por el contrario, él desea que se le deje donde su padre lo puso y donde ha estado por años y *805se opone a que lo obliguen a trasladarse de su casa los cesio-narios de sus hermanos. Su tranquilidad fué perturbada por la tentativa en obtener la posesión del terreno que él ocupa. Los cesionarios intervinieron en la escritura de partición.
Los apelantes sostienen que la demanda no determina una causa de acción. La mayor parte de las consideraciones de , los apelantes son aplicables a los contratos en que ha inter-venido una parte. Entonces el fraude o la mala fe, o algo semejante debe alegarse antes de que una parte pueda desau-torizar su propio acto. A lo que se opone el demandante es a la existencia de una escritura de partición que se llevó a cabo sin su intervención, que le asigna un terreno que puede no desearlo, que probablemente es pantanoso y que trata de desposeerlo del terreno que actualmente ocupa. Convenimos con el apelado en que en cuanto a él la escritura de parti-ción es. enteramente nula e inexistente y que él tiene dere-cho a hacer que se destruya esta fortaleza de títulos contra él. El artículo 70 de la Ley de Procedimientos Legales Es-peciales no fué observado.-
Los apelantes también ■ alegan la prescripción toda vez que la acción no fué establecida dentro de cuatro años. Tra-tan de mostrar que esta es una acción de rescisión, pero esta teoría presupone la intervención del demandante en el con-trato mientras que el hecho es que el alegado contrato es nulo e inexistente. Convenimos con la corte inferior y el apelado en que a un procedimiento como este no puede dár-sele validez o ser ratificado por el tiempo, y que la pres-cripción de cuatro años de que habla el Código Civil (ar-tículos 1268, 1043) no es aplicable a una acción para anular una inscripción en la cual el demandante no tomó partici-pación legal. Oliver v. Oliver, 23 D. P. R. 181; Torres v. Torres, 29 D. P. R. 909.
El único otro error alegado tiene por punto de partida la teoría de que la aprobación hecha por la corte de la par-tición substituye al consentimiento de las partes cuándo to-*806das éstas son mayores de edad. Convenimos con el apelado y la corte inferior en qne este procedimiento fné una ten-tativa para establecer nna relación entre partes qne de ser válida bnbiera establecido nn contrato o algo tan semejante qne qnedaría regulado por los principios de los contratos. Por tanto, como la situación originada se llevó a cabo sin la intervención del apelado, la corte estuvo justificada al declarar que la partición era nula en cuanto a él. Debe con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado- Sr. Franco Soto no intervino en la vista de este caso.